Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kuo on 7/28/2022.

The application has been amended as follows: 
Claim 1 - in line 6, “on an inside or outside” has been deleted and in its place --along an inside and/or outside” has been inserted, 
in line 14, “the adjacent pieces” has been deleted and in its place --adjacent pieces-- have been inserted,
in line 16, “the inside and outside” has been deleted and in its place            --the inside and/or outside” has been inserted,
in line 17, “the legs” has been deleted and in its place --legs-- has been inserted,
in line 21, “--the-- has been inserted between “from” and “trouser”,
in line 28, “at least one hose” has been deleted and in its place --the outwardly leading hose-- has been inserted.

Claim 2 - in line 5, “ the adjacent pieces” has been deleted and in its place           --adjacent pieces-- has been inserted.

Claim 3 - in line 5, “ the adjacent pieces” has been deleted and in its place           --adjacent pieces-- has been inserted.

Claim 5 - in line 2, “of the”(first occurrence) has been deleted.

Claim 6 - in line 6, “equipment so that” has been deleted and in its place --equipment, wherein when-- has been inserted,
in line 6, “separated from” has been deleted and in its place --are separated by-- has been inserted and 
in line 7, “sections” has been deleted and in its place --sections, the trouser sections-- has been inserted.

Claim 7 - in line 12, “a zipper each.” has been deleted and in its place                   --a zipper.-- has been inserted.

Claim 8 - in lines 9-10, “the dangerous air cushion effect in the event” has been deleted and in its place --a dangerous air cushion effect in an event--

Claim 10 - in line 4, “the waistband” has been deleted and in its place --a waistband-- has been inserted and in line 4, “the outside and inside” has been deleted and in its place --the inside and/or outside-- has been inserted.

Claim 11 - in line 5, “the interior” has been deleted and in its place --an interior-- has been inserted and 
in line 6, “the body surface” has been deleted and in its place --a body surface-- has been inserted.

Claim 12 - in line 2, “the front” has been deleted and in its place --a front-- has been inserted.

Claim 13 - in line 4, “a zip” has been deleted and in its place --a zipper-- has been inserted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791